Citation Nr: 1505446	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  12-27 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether termination of the Appellant's death pension benefits, effective July 1, 2011, based on excessive countable income, was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from March 1971 to June 1974.  The Veteran died in June 2010.  The Appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 determination, in which the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania, terminated the Appellant's death pension, effective July 1, 2011.

The Appellant requested a hearing before the Board.  The requested hearing was conducted in March 2014 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Appellant's claim.  A review of the documents in the electronic file reveals the presence of several pertinent documents that are not a part of the paper claims file.  All such documents have been reviewed and considered.


FINDING OF FACT

The Appellant's annualized countable income exceeded the maximum annual income limitation for a surviving spouse without dependents.

CONCLUSION OF LAW

Termination of VA death pension benefits, effective from July 1, 2011, was proper.  38 U.S.C.A. §§ 1502, 1503, 1521, 1541 (West 2014); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273, 3.660 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

In this appeal, the Appellant was notified in a March 2012 letter of the RO's intention to terminate her monthly death pension benefits due to her receipt of Social Security benefits, effective July 1, 2011.  She was given an opportunity to submit evidence and/or arguments as to why the termination of her death pension benefits was improper.  Additionally, after the Appellant appealed the termination of her death pension benefits, she and her representative were notified of the reasons for the action in an August 2012 Statement of the Case, and were afforded the continued opportunity to present evidence and argument with respect to the claim, including at a Board hearing in March 2014.  In Bryant v. Shinseki, the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the "hearing officer" who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Concerning the first duty, during the hearing, the Veterans Law Judge enumerated the issue on appeal.  In regard to the second duty, the duty to suggest the submission of evidence that may have been overlooked was also accomplished throughout the hearing.  The Appellant was advised that her claim was denied because her income was deemed excessive, and the Appellant thereafter set forth her contention on why she believed her income was not excessive.  As such, the VLJ complied with the duties set forth in Bryant and the Board can adjudicate the claim based on the current record.  Moreover, as will be explained below, the Appellant's income sources and levels have not been disputed; rather, the Appellant disputes how a portion of her income has been categorized.  Thus, the law as mandated by statute, and not the evidence, is dispositive of this claim.  Accordingly, additional efforts to notify or assist the Appellant in accordance with the VCAA would serve no useful purpose.   See Mason v. Principi, 16 Vet. App. 129 (2002), (citing Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed.Cir.2002)); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  

II. Analysis

The Appellant is the surviving spouse of a Veteran who had qualifying wartime service; as such, she is basically eligible for a rate of pension set by law, reduced by the amount of her countable income.  38 U.S.C.A. § 1541 (West 2014); 38 C.F.R. § 3.23 (2014).  The Appellant's payment of death pension benefits was terminated, effective from July 1, 2011, because the RO determined that her countable income had exceeded the maximum applicable rate. 

The Appellant asserts that the income she received in the form of back child support should not be counted as income, as it is only paid when her prior spouse is working.  See October 2014 statement.  

Governing regulations provide that payments of any kind from any source shall be counted as income for improved death pension in the 12-month annualization period in which received, unless specifically excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271 (2014).  

Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits; payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses in excess of five percent of the MAPR, which have been paid.  

"Recurring income" means income that is received or anticipated in equal amounts and at regular intervals (e.g., weekly, monthly, quarterly, etc.), and that will continue throughout an entire 12-month annualization period.  The amount of recurring income for pension purposes will be the amount received or anticipated during a 12-month annualization period. 

"Irregular income" means income which is received or anticipated during a 12-month annualization period, but which is received in unequal amounts or at irregular intervals.  When irregular income is initially received from a particular source, it is to be counted for 12 months from the first day of the month after the month during which it is first received.  Thereafter, irregular income is to be counted for 12 months from the beginning of the Eligibility Verification Report reporting period during which it is received.  38 C.F.R. §§ 3.271(a)(2), 3.273(d); M21-1MR, Part V, Subpart iii, 1.E.33.e.

In June 2010, the Veteran died and the Appellant was notified that she would receive pension in the amount of $453, for the month of the Veteran's death.  In November 2010, the Appellant was notified that entitlement to nonservice-connected death pension was granted, effective July 1, 2010, in the amount of $492.00.  In January 2011, the Appellant submitted an Improved Pension Eligibility Verification Report for the prior year, 2010.  She indicated that she received $240 a month in past due child support and $492 in VA pension.  In a January 2011 letter, the Appellant was notified that her pension was adjusted and effective July 1, 2011, she would be receiving $421.00.  In December 2011, she was notified that due to a cost of living increase, she would be receiving $444, effective December 2011.

In February 2012, the RO received the Appellant's Improved Pension Eligibility Verification Report detailing her income for the prior year, 2011.  The Appellant indicated she received $6,286.00 in Social Security income and $2,880.00 in past due child support (which totals $9,166.00).  She indicated she had no unreimbursed medical expenses during 2011 and that she would have no unreimbursed medical expenses in 2012.  

A Social Security Administration inquiry indicates the Appellant received a monthly benefit of $898, effective May 2011.  Effective December 2011, the amount was increased to $931.  Social Security Administration income is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income.

The rates of pension benefits for the relevant time period were published in tabular form in Appendix B of Veterans Benefits Administration Manual M21-1, and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21 (2014).  The maximum annual pension rate is adjusted from year to year.  The maximum annual income limitation for a surviving spouse with no dependents, and not in receipt of special monthly pension, was $7,933.00, effective December 1, 2010, and $8,219.00, effective December 1, 2011.

Beginning in May 2011, the Appellant began receiving Social Security in the amount of $898 a month.  This annualized amount is $10,776.00; the maximum annual pension rate for that year was $7,933.00.  In addition, the Appellant received $2,880.00 in past due child support in 2011.  The Board is cognizant of the Appellant's contention and her representative's contention; however, income from back child support payments is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income.  

Medical expenses in excess of 5 percent of the maximum annual pension rate may be excluded from an individual's annual income for the same 12-month period, to the extent that they were paid and unreimbursed.  38 C.F.R. § 3.272(g)(2) (2014).  Importantly, however, the Appellant indicated in February 2012 that she had no unreimbursed medical expenses in 2011 or in 2012.

Where reduction or discontinuance of a running award of improved death pension is required because of an increase in income, the reduction or discontinuance shall be made effective from the end of the month in which the increased income occurred.  38 C.F.R. § 3.660(a)(2) (2014).  Since all the evidence reflects that the Appellant's income from June 1, 2011, exceeded the maximum annual income limitation, her award was appropriately terminated at the end of the month, and it properly became effective on July 1, 2011.  See 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273, 3.660 (2014).

For the foregoing reasons, the Board finds that the termination of VA death pension benefits due to increased and excessive income was proper, and this appeal must be denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Appellant is advised that she is free to refile for death pension benefits should her income decrease and/or deductible expenses increase.


ORDER

Termination of the Appellant's death pension benefits, effective July 1, 2011, based on excessive countable income, was proper.  The appeal is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


